COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00443-CV


Ernest Shard Lee                           §   From the 96th District Court

                                           §   of Tarrant County (096-281338-15)

v.                                         §   March 8, 2018

                                           §   Opinion by Justice Kerr

Josue Carmona                              §   Dissent by Chief Justice Sudderth

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Ernest Shard Lee shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr